Citation Nr: 1527175	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-25 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating greater than 70 percent for fracture, right navicular bone, with limitations of motion of the wrist and classic carpal tunnel syndrome.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to the service-connected right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from May 2012 and October 2012 rating decisions.  In May 2012, the RO denied an increased rating for service-connected fracture, right navicular bone, with limitations of motion of the wrist and classic carpal tunnel syndrome ("right wrist disability").  In October 2012, the RO readjudicated the right wrist claim and also denied entitlement to TDIU.   In November 2012, the Veteran filed a notice of disagreement (NOD).  In May 2013, the RO issued a statement of the case (SOC).  In September 2013, the Veteran filed a substantive appeal.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's right wrist disability amounts to a rating equal to or greater than that assigned for amputation of the right hand.

2.  The record evidence indicates that the Veteran is prevented from obtaining and retaining substantially gainful employment solely as a result of his service-connected right wrist disability.


CONCLUSIONS OF LAW

1.  From January 26, 2012, the Veteran's right wrist disability meets or exceeds a combined rating of 70 percent, the same rating assigned for amputation of the hand; a higher disability rating cannot be assigned for the service-right connected right wrist disability because that would violate the amputation rule.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.25 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In these cases, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  See Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  VCAA notice requirements nonetheless may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, the Veteran was sent letters in March 2012 and August 2012 in connection with the increased rating claim.  These letters, delivered prior to the final October 2012 rating decision adjudicating his rating claim, informed the Veteran of regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA and also with general information pertaining to VA's assignment of disability ratings and effective dates.  Thus, the Veteran is not prejudiced by the content or timing of these notices.  Neither the Veteran nor his representative has alleged a deficiency in these notices.  Therefore, the Board concludes that any error or omission in the content or timing of the notice provided has not precluded the Veteran from effectively participating in the processing of his claim and VA has met its duty to notify.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  Also of record and considered in connection with the claim on appeal are statements provided by the Veteran and by his representative on his behalf.  Additionally, the Board notes that neither the Veteran nor his representative has identified any additional, outstanding records that have not been requested or obtained.  Thus, the Board finds that no additional AOJ action to further develop the record in connection with the claim is required prior to appellate consideration.

The Veteran was afforded VA examinations in March 2012 and September 2012.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right wrist disability, as they include an interview with the Veteran and full examination addressing the relevant rating criteria.  Although the Veteran has alleged generally worsening of his right wrist disability over the past two and a half years, he has not alleged specifically a worsening of his disability since the September 2012 VA examination.  In this regard, while he has claimed that such disability is worse than the currently assigned rating, he has not contended that the conditions have increased in severity since his most recent VA examinations.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Finally, neither the Veteran nor his representative has alleged that the September 2012 VA is inadequate for rating purposes.  

In summary, the duties imposed by the VCAA have been satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided.  Nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not prejudicial to the Veteran.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 .

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In January 2012, the Veteran filed a claim for a rating in excess of 50 percent for his service-connected right wrist disability.  In May 2012, the RO awarded the Veteran a 70 percent rating, effective January 26, 2012, for the service-connected right wrist disability based upon extremely unfavorable ankylosis of the wrist under DC (DC) 5215-8512, the DCs for limitation of motion of wrist and for paralysis, incomplete or complete, of the hand, wrist, and fingers related to paralysis of the lower radicular group of nerves.  See 38 C.F.R. §§ 4.71a, 4.124a.  In October 2012, the RO continued the Veteran's rating of 70 percent, but under DC 5214-5125 (wrist ankylosis and loss of use of the hand).  See under 38 C.F.R. § 4.71a.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Incidentally, the Board notes that in each rating decision the RO explained that 70 percent was the maximum rating allowed by VA law.

The Veteran now contends that his service-connected right wrist disability has been manifested by more severe symptoms than that contemplated by the 70 percent disability rating assigned.  He argues that his hand has gotten worse over the last two years and is unable to play any sports, such as bowling, gold, or tennis.  He further alleges that he has difficulty holding things in his hands, drops things, and does not have full use of his hand.  In a February 2015 Appellant's Brief, the representative made similar contentions, identifying the Veteran's symptoms of intermittent tingling, paresthesias, and swelling of the Veteran's right wrist and noting his difficulty holding and controlling objects such as pens and hot beverages.  For these reasons, the Veteran and his representative maintain that the Veteran's right wrist disability warrants a disability rating in excess of 70 percent.   

Under DC 5214, a 30 percent rating is assigned for favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  A 40 percent rating is assigned for ankylosis of the major wrist in any other position, except favorable.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  The Note under DC 5214 provides the following: Extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  38 C.F.R. § 4.71a.  Under DC 5125, which addresses ratings for amputations, the loss of a hand is rated at 70 percent for major loss of use and 60 percent for minor loss of use.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

DC 8512 pertains to paralysis of the lower radicular group of nerves that includes all intrinsic muscles of the hand and some or all of flexors of the wrist and fingers.  Under this code, a 20 percent rating is assigned when there is mild incomplete paralysis in either the minor or major extremity.  Moderate incomplete paralysis corresponds to a 30 percent rating for the minor extremity, and 40 percent rating for a major extremity.  Severe incomplete paralysis corresponds to a 40 percent rating for the minor extremity, and 50 percent rating for a major extremity.  For complete paralysis of all intrinsic muscles of the hand, and some or all flexors of the wrist and fingers (resulting in substantial loss of use of the hand), 60 percent is assigned for a minor extremity and 70 percent is allotted for a major extremity.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than that associated with complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a (2014).

The RO awarded the Veteran a 70 percent rating effective January 26, 2012, for the Veteran's service-connected right wrist disability.  Under the "amputation rule," the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  Amputation or loss of use of the hand warrants a disability rating of 70 percent under DC 5125, which constitutes the schedular maximum for the combined rating for all disabilities affecting the Veteran's right hand.  Thus, pursuant the amputation rule, a 70 percent combined rating for the Veteran's right wrist is the maximum rating available.  Accordingly, the award of any increase over this amount is subject to the amputation rule, 38 C.F.R. § 4.68.  Thus, pursuant the amputation rule, a 70 percent combined rating for the right wrist disability is the maximum rating available.

The Board also has considered whether a separate evaluation for a scar on the Veteran's right wrist is warranted.  Amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  The amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800-05 (2009)).  As the Veteran filed this claim of service connection for scars in 2012, only the post-October 2008 version of the schedular criteria is applicable.  According to the March 2012 and September 2012 VA examination reports, the Veteran's scarring was not painful or unstable and that the total area of the right wrist scarring was less than 39 square centimeters, and that no further assessment of the Veteran's scars was warranted.  Thus, the Veteran is not entitled to a compensable rating for his right wrist scarring under any of the applicable DCs for scarring.  The competent and probative evidence of record does not show the Veteran's right wrist scarring occupies an area of less than 39 square centimeters, is not shown to be painful or unstable, and results in no other disabling effects.  See 38 C.F.R. § 4.118, DC 7800 (for scars of the head, face, or neck only), DC 7801 (10 percent warranted for deep and non-linear scars not of the head, face, or neck that occupy an area or areas of at least 39 square centimeters but no more than 77 square centimeters), DC 7802 (10 percent warranted for superficial or non-linear scars not of the head, face, or neck that occupy an area or areas of 929 square centimeters), DC 7804 (10 warranted for one or two scars that are unstable or painful), and DC 7805 (for other disabling effects not considered under DCs 7800 through 7804).

To the extent the Veteran believes he is entitled to even higher ratings, the Board notes that the Veteran's competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of the right wrist impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

The Board finds that a 70 percent evaluation under DC 5214-5125 is warranted as of January 26, 2012.  A separate non-compensable evaluation is not warranted as there is a preponderance of evidence weighing against the assignment of such a rating.  Regardless of whether any separate rating could be assigned for any scarring of the Veteran's right wrist disability, the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 70 percent, the maximum schedular rating permitted by law.

Extraschedular

The Board also has considered whether referral for an extraschedular rating would have been warranted for the right wrist disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that all the symptomatology and impairment caused by the Veteran's right wrist disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right wrist disability manifests various orthopedic symptoms, including painful motion, weakness, swelling, excess fatigability, incoordination, limitation of palmar flexion to 5 degrees, limitation of dorsiflexion to 10 degrees, and extremely unfavorable ankylosis.  The schedular rating criteria specifically provides ratings for limitation of motion to include loss of use of the hand (DC 5125) and ankylosis, i.e., absence of motion (DCs 5214 and 5215), including motion limited to orthopedic factors such as pain and weakness (38 C.F.R. §§ 4.40, 4.45, 4.59), which are incorporated into the schedular rating criteria.  In addition to orthopedic symptoms, the Veteran's right wrist disability also manifest various nerve-related symptoms, including pain, paresthesias, and numbness.  These symptoms are contemplated by the schedular criteria for incomplete or complete paralysis of the lower radicular nerve group under DC 8512.  The criteria practicably represent the average impairment in earning capacity resulting from the nerve-related symptoms of the Veteran's service-connected right wrist disability, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Therefore, in this case, comparing the disability level and symptomatology of the right wrist disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The Veteran also has not asserted, and the record does not suggest, any issues concerning the combined effect or collective impact of his multiple service-connected disabilities that might create such an exceptional circumstance as to render the schedular rating criteria inadequate, as outlined in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Accordingly, an issue with respect to extraschedular entitlement under Johnson need not be addressed by the Board.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Here, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right wrist, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

As noted, the VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's TDIU claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

The central inquiry is whether the Veteran's service connected disability(ies), alone, is/are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529(1993).  Consideration may be given to a Veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Service connection currently is in effect for right wrist disability evaluated as 70 percent disabling effective January 26, 2012.  Thus, the threshold disability percentage requirement for a TDIU under section 4.16(a) is met.

The Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, shows that he attended college for one year only and left college in 1971.  Regarding his work history, he had worked on a full-time basis for a car dealership in sales from 2004 to 2009, from which it appears he was involuntarily terminated.  See also September 2012 VA Form 21-4192 Employment Information.  Subsequently, he worked on a part-time basis at a supermarket doing "front end" work from 2010 to 2012, earning approximately $800 per month.  

In March 2012, the Veteran underwent a VA examination.  The report noted the Veteran's treatment history for his right wrist disability.  Such history showed that the Veteran injured his right wrist in 1967 during hand combat training, his wrist was placed in a cast for over one year, a bone in his wrist then became necrotic and was removed surgically, lost all range of motion in his wrist following surgery, and later developed degenerative arthritis in the right wrist.  The Veteran complained of constant pain, swelling, and stiffness which renders his hand unusable.  He also reported decreased grip strength and disclosed that he drops items and cannot pull, lift, or push with his right hand.  The examiner affirmed that the Veteran's right wrist disability would impact his ability to work as the Veteran, who then worked part-time in a supermarket, was unable to lift items with his right hand and was unable to use his right hand for typing because of weakness.  

In September 2012, the Veteran underwent VA examination.  The Veteran reported that he stopped working two months ago at his part time job at a super market.  He explained that he was no longer able to lift items with his right hand and was experiencing difficulty lifting bags and groceries and pushing and pulling carts due to pain, weakness, numbness, and tingle.  The Veteran further stated that he is also unable to use his right hand for typing because of these symptoms.  Upon interview and examination of the Veteran, the examiner determined that the Veteran's service-connected right wrist disability rendered him unable to secure and maintain substantially gainful employment that would involve physical labor such as lifting, carrying, pushing/pulling, typing, or filing, or in other words, employment that would involve use of his hands, particularly his right hand.  

In an April 2013 letter, the Veteran's treating VA physician stated that the Veteran has significant arthritis of both wrists which restricts his ability to push carts.  The letter request that his duties not involve cart pushing.  

The Board assigns great probative value to the positive opinion of the September 2012 VA examiner that the Veteran is unable to secure and maintain substantially gainful employment that would involve use of his hands, particularly his right hand.  It is evident from this report that the September 2012 VA examiner reviewed the claims file in great detail, personally interviewed the Veteran, and thoroughly examined the Veteran.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary opinion of record.  The other competent and probative evidence of record - the March 2012 VA examination report and April 2013 letter from the Veteran's treating physician- also support the findings made by the September 2012 VA examiner concerning the impact of the Veteran's service-connected right wrist disability on his employability.  Accordingly, the Board finds that a TDIU is warranted.


ORDER

Entitlement to a disability rating greater than 70 percent for fracture, right navicular bone, with limitations of motion of the wrist and classic carpal tunnel syndrome is denied. 

Entitlement to a TDIU is granted.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


